Citation Nr: 1445714	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to a right toe disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Board remanded the case for further development, some of which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hip disability is related to his service-connected right fifth toe fracture.  Specifically, the Veteran asserts that his right fifth toe fracture has altered his gait which in turn has affected his bilateral hips.  

On remand, the examiner was directed to provide an opinion as to whether the Veteran's bilateral hip disability was aggravated by his service-connected right toe disability.  In April 2014, the VA examiner opined that it was not probable that the Veteran's right fifth toe fracture caused his bilateral hip arthritis.  The examiner did not offer an opinion as to whether the Veteran's current bilateral hip disability was permanently worsened by his service-connected right toe disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's bilateral hip osteoarthritis is aggravated by his service connected right toe disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



